Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 17408525 filed on August 23, 2021.
Claims 1-25 are currently pending, and have been examined.

Claim Objections


Claim 9 is objected to because of the following informalities:
“The method of claim 7, …, in whole number of fractions thereof, …” should read “The method of claim 7, …, in whole number or fractions thereof, …” 

Drawings 



The drawings are objected to because 
In FIGs. 2-6, it is difficult to read the grey text labelling or describing each item in each Figure. Examiner requests that new drawings with black text be submitted to make it easier to read and understand what is being claimed and described in FIGs. 2-6.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Interpretation – Intended Use
Regarding claim 6, Examiner notes that the following limitation: “The method of claim 5, wherein the fiat currency is saved in a vault of the financial institution to prevent the user …” is an intended use of “a vault” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 16, Examiner notes that the following limitations: “to generate, …; to store, …; to receive, …; to apply, …; to validate …, to store …; and to transmit, …” are intended uses of “the processor” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 20, Examiner notes that the following limitations: “The system of claim 16, … at least one condition to be fulfilled in order for the transaction to be completed.” are intended uses of “at least one condition and the transaction” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation - Optional Language
Claim 4 recites the limitation: “The method of claim 2, wherein, upon completion of the peer-to-peer transaction, a block containing transaction data is added to the blockchain …;” Therefore, “a block containing data is added to the blockchain …” does not necessarily occur in the case “the peer-to-peer transaction is not completed.”  See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.











Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-15 are directed to “a method” of securing a peer-to-peer transaction between a first computing device and a second computing device; and claims 16-25 are directed to “a system” for securing a peer-to-peer transaction between a first computing device and a second computing device. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-25 are directed to the abstract idea of “conducting transactions,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps “generating, …, … tokens in an equivalent amount to fiat currency for making the … transaction; storing, …, the … tokens in a first … wallet installed …; receiving, …, a request associated with the … transaction … concerning a transfer of one or more of the … tokens, in whole numbers or fractions thereof, from the first … wallet to a second … wallet installed …; validating the request … and, upon successful validation, storing …, data related to the … transaction …; and transmitting, …, a response … instructing transfer of the one or more of the … tokens, in whole numbers or fractions thereof, to the second … wallet ...” Accordingly, the claim recites an abstract idea, “conducting transactions.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a first computing device”, “a second computing device”, “a blockchain network”, “first digital wallet”, “a second digital wallet”, “a distributed public ledger”, and “a blockchain” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting transactions.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “conducting transactions” using computer technology (e.g., “a first computing device” and “a second computing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-15, which depend from claim 1, and dependent claims 17-25, which depend from claim 16, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “conducting transactions” of the independent claims. The dependent claims do recite additional elements of “peer-to-peer transaction”, “a computing system”, “distributed blockchain nodes”, “a digital wallet of a merchant”, “a personal computer”, “a mobile phone”, “a tablet”, and “a personal digital assistant”, which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-15, and 17-25 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting transactions.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “conducting transactions.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-25 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16-25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 6 recites “The method of claim 5, … a vault of the financial institution to prevent the user from making a transaction with the fiat currency.” However, the specification does not provide details on what the limitation, “prevent” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “to prevent the user from making a transaction with the fiat currency” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 16 recites “memory coupled with the processor, …, cause the processor:” However, the specification does not provide details on what the limitation, “cause” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “cause the processor:” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “generating, …; storing, …; …, storing …; and transmitting, …” The claim is silent as to what is performing the “generating, storing, storing, and transmitting” steps. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “generating, using a blockchain network, …; storing, using a blockchain network, …; …, storing using the blockchain network, …; and transmitting, using the blockchain network, …” The claim is silent as to what performs the “using” steps. Therefore, the scope of the claim is unclear. Additionally, similar language is recited in claim 16. (See MPEP § 2173.02 I-III, MPEP § 2173.05(q), and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 7 recites “The method of claim 1, … sending a payment to a merchant, transferring the fiat currency, and withdrawing the fiat currency.” The claim is silent as to what is performing the “sending, transferring, and withdrawing” steps. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 8 recites “The method of claim 7, wherein the payment to the merchant is performed by transmitting one or more digital tokens, …” The claim is silent as to what is performing the “is performed by transmitting” step. Therefore, the scope of the claim is unclear. Additionally, claims 9-11 recite similar language. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 10 recites “The method of claim 7, …, transmitting the one or more digital tokens, …, of a first type …, and transmitting a corresponding value of digital tokens of a second type …” The claim and specification, [0033], is silent as to what is the “first type and second type”; and the claim is silent as to what is performing the “transmitting” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 11 recites “The method of claim 7, wherein withdrawing the fiat currency …” The claim is silent as to what is performing the “withdrawing” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al (U. S. Patent No. 10762506 B1), herein referred to as Cash, and in further view of Madisetti et al (U. S. Patent Application Publication No. 20190081789 A1), herein referred to as Madisetti. 
Regarding claims 1 and 16, Cash discloses a method of securing a peer-to-peer transaction between a first computing device and a second computing device, the method comprising: … receiving, by the blockchain network (FIG. 1, item 112, and [Column 5, lines 32-36]; FIG. 4, item 410, and [Column 12, lines 8-11]), a request associated with the peer-to-peer transaction from the first computing device concerning a transfer of one or more of the digital tokens, in whole numbers or fractions thereof, from the first digital wallet to a second digital wallet installed on the second computing device ([Column 5, lines 32-42]; FIG. 7, item 704, and [Column 18, lines 42-58]);
validating the request by the blockchain network (FIG. 1, item 112, and [Column 5, lines 32-36]; FIG. 4, item 410, and [Column 12, lines 8-11]) and, upon successful validation, storing using the blockchain network, data related to the peer-to-peer transaction on a distributed public ledger in a form of a blockchain ([Column 12, lines 27-41] and [Column 12, lines 55-63]); and
transmitting, using the blockchain network (FIG. 1, item 112, and [Column 5, lines 32-36]; FIG. 4, item 410, and [Column 12, lines 8-11]), a response to the first computing device instructing transfer of the one or more of the digital tokens, in whole numbers or fractions thereof, to the second digital wallet of the second computing device (FIG. 7, item 706, and [Column 18, lines 59-62]).
With respect to claim 16, Cash discloses a system for securing a peer-to-peer transaction between a first computing device and a second computing device, the system comprising: … to apply instructions stored in at least one smart contract as part of the blockchain network (FIG. 5B, item 516, and [Column 12, lines 8-17]; [Column 19, lines 53-60]); …
Cash does not specifically disclose, however, Madisetti discloses generating, using a blockchain network (FIG. 1, item 156, and [0079]), digital tokens in an equivalent amount to fiat currency for making the peer-to-peer transaction (FIG. 8, item 482, and [0086]);
storing, using a blockchain network (FIG. 1, item 156, and [0079]), the digital tokens in a first digital wallet installed on the first computing device (FIG. 8, item 420, and [0085]); …
With respect to claim 16, Madisetti discloses a system for securing a peer-to-peer transaction between a first computing device and a second computing device, the system comprising: at least one processor ([0029] and [0171]); and memory coupled with the processor ([0029] and [0171]), the memory including a smart contract storing a plurality of instructions (FIG. 10, item 570, and [0088]-[0097])that, when executed by the processor, cause the processor: to generate, using a blockchain network (FIG. 1, item 156, and [0079]), digital tokens in an equivalent amount to fiat currency for making the peer-to-peer transaction (FIG. 8, item 482, and [0086]); …
Madisetti discloses tokens or cryptocurrency using smart contracts and blockchains. It would have been obvious to one of ordinary skill in the art to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to improving the linking of smart contracts in transactions on a blockchain network through Externally Owned Accounts (EOAs), and by exchange of information, value or tokens within and between blockchain networks and the real physical world. Organizations can have multiple private blockchain networks where each network is dedicated to a specific use case or department or business vertical. The blockchain networks within an organization may be created either using the same blockchain platform or technology or different platforms or technologies, and then interact with each other through the use of a cloud-based or blockchain billboard architecture seamlessly and efficiently.
Regarding claims 2 and 17, Cash and Madisetti disclose the limitations of claims 1 and 16. Cash further discloses the method of claim 1, wherein the blockchain network is a peer-to-peer network which includes a plurality of distributed blockchain nodes (FIG. 1, item 112, and [Column 3, lines 66-67]; [Column 5, lines 32-36]; [Column 12, lines 28-31]).
Regarding claims 3 and 19, Cash and Madisetti disclose the limitations of claims 1-2 and 16-17. Cash further discloses the method of claim 2, wherein each of the plurality of distributed nodes is a computing system (FIG. 1, item 112, and [Column 5, lines 43-52]; [Column 12, lines 29-30]).
Regarding claims 4 and 18, Cash and Madisetti disclose the limitations of claims 1-2 and 16-17. Cash further discloses the method of claim 2, wherein, upon completion of the peer-to-peer transaction, a block containing transaction data is added to the blockchain stored on each of the plurality of distributed blockchain nodes ([Column 7, lines 32-37]; [Column 9, lines 1-10]; [Column 12, lines 21-27]).
Regarding claim 5, Cash and Madisetti disclose the limitations of claim 1. Cash does not specifically disclose, however, Madisetti discloses the method of claim 1, wherein the fiat currency is deposited in a financial institution of a user of the first digital wallet (FIG. 6, items 350, 352, 356, and [0084]), and digital tokens in an equivalent amount to fiat currency are generated (FIG. 6, items 362, 364, and [0084]), using a blockchain network (FIG. 1, item 156, and [0079]), and stored on first digital wallet (FIG. 6, item 372, and [0084]).
Madisetti discloses tokens or cryptocurrency using smart contracts and blockchains. It would have been obvious to one of ordinary skill in the art to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an interchange system for transferring information between entities conducting a transaction on a blockchain network. This interchange system employs a blockchain network or other type of distributed ledger to manage transactions between entities, and a token device or other user device for use with the interchange system to better utilize existing systems to overcome the cost of using existing systems due to large transaction fees and overhead costs paid to third parties to ensure security of payments.
Regarding claim 7, Cash and Madisetti disclose the limitations of claim 1. Cash does not specifically disclose, however, Madisetti discloses the method of claim 1, wherein the peer-to-peer transaction includes sending a payment to a merchant, transferring the fiat currency, and withdrawing the fiat currency (FIG. 6, item 354, and [0084]).
Madisetti discloses tokens or cryptocurrency using smart contracts and blockchains. It would have been obvious to one of ordinary skill in the art to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide advanced features such as scalable blockchain architecture that links to the real world through decentralized applications and systems that are based on a very large number of interacting smart contracts that are coupled with and responsive to real world triggers and events, and using a novel billboard-based information and value distribution system. This architecture allows extension of existing blockchain applications to deploy smart contracts that use global shared variables allowing seamless integration of scalable information exchange between real world and the systems of smart contracts and oracles.
Regarding claim 8, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash does not specifically disclose, however, Madisetti discloses the method of claim 7, wherein the payment to the merchant is performed by transmitting the one or more digital tokens, in whole numbers or fractions thereof, from the first digital wallet to a digital wallet of the merchant (FIG. 5, items 302, 308, and [0083]).
Madisetti discloses tokens or cryptocurrency using smart contracts and blockchains. It would have been obvious to one of ordinary skill in the art to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide seamless and efficient secure blockchain payments with a platform built on programmable blockchain networks allowing individuals to securely send and receive payments.
Regarding claims 14 and 25, Cash and Madisetti disclose the limitations of claims 1 and 16. Cash further discloses the method of claim 1, wherein each of the first and second computing devices comprises at least one of a personal computer, a mobile phone, a tablet, a personal digital assistant, and any other devices having connectivity or computational capability (FIG. 8, item 800, and [Column 28, lines 3-14]; [Column 29, lines 20-28]).
Regarding claims 15 and 24, Cash and Madisetti disclose the limitations of claims 1 and 16. Cash further discloses the method of claim 1, wherein the first computing device wirelessly transmits the peer- to-peer transaction ([Column 4, lines 43-50]; [Column 6, lines 53-64]; [Column 8, lines 43-46]).
Regarding claim 20, Cash and Madisetti disclose the limitations of claim 16. Cash further discloses the system of claim 16, wherein instructions stored in the smart contract comprise conditions for transfer or payment, and wherein transactions conditioned through the smart contract include at least one condition to be fulfilled in order for the transaction to be completed (FIG. 7, items 704, 706, and [Column 18, lines 42-62]).
Regarding claim 21, Cash and Madisetti disclose the limitations of claim 16. Cash further discloses the system of claim 16, wherein instructions stored m the smart contract comprise conditions for escrow of payment or transfer ([Column 19, lines 62-65]; [Column 20, lines 6-11]).
Regarding claim 22, Cash and Madisetti disclose the limitations of claim 16. Cash further discloses the system of claim 16, wherein instructions stored m the smart contract comprise conditions for reversing the transaction within a safety period ([Column 25, lines 60-67]; [Column 26, lines 1-6]).
Regarding claim 23, Cash and Madisetti disclose the limitations of claim 16. Cash further discloses the system of claim 16, wherein instructions stored m the smart contract comprise conditions for exchange of currencies (FIG. 4, item 412 and FIG. 5B, item 516, and [Column 24, lines 8-14]; FIG. 4, item 412 and FIG. 5C, item 526, and [Column 24, lines 42-49]).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al (U. S. Patent No. 10762506 B1), herein referred to as Cash, in view of Madisetti et al (U. S. Patent Application Publication No. 20190081789 A1), herein referred to as Madisetti, and in further view of Yan (U. S. Patent Application Publication No. 20200160328 A1), herein referred to as Yan.
Regarding claim 9, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash and Madisetti do not specifically disclose, however, Yan discloses the method of claim 7, wherein the transferring of the fiat currency is performed by transmitting the one or more digital tokens, in whole numbers of fractions thereof, from the first digital wallet to the second digital wallet (FIG. 3, item 213, and [0056]).
Yan discloses lightweight blockchain supported transaction platform with digital bill optimizations and denominations. It would have been obvious to one of ordinary skill in the art to include lightweight blockchain supported transaction platform with digital bill optimizations and denominations, as in Yan; and to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system for processing transactions in a blockchain supported network to overcome problems, such as a double spend problem in blockchain supported transaction platforms; such as the problem of computationally onerous blockchains; and such as the problem of privacy concerns. This system ensures secure payments between network participants, while saving transactions and their validations only between the transaction participants, while privacy is obtained by limiting the visibility of the network and validating users through a centralized identity node.
Regarding claim 10, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash and Madisetti do not specifically disclose, however, Yan discloses the method of claim 7, wherein the exchange of the fiat currency is performed by transmitting the one or more digital tokens, in whole numbers or fractions thereof, of a first type from the first digital wallet to the blockchain network, and transmitting a corresponding value of digital tokens of a second type from the blockchain network to the second digital wallet (FIG. 2, item 515, and [0048]; FIG. 3, item 213, and [0056]).
Yan discloses lightweight blockchain supported transaction platform with digital bill optimizations and denominations. It would have been obvious to one of ordinary skill in the art to include lightweight blockchain supported transaction platform with digital bill optimizations and denominations, as in Yan; and to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system for processing transactions in a blockchain supported network to overcome problems, such as a double spend problem in blockchain supported transaction platforms; such as the problem of computationally onerous blockchains; and such as the problem of privacy concerns. This system ensures secure payments between network participants, while saving transactions and their validations only between the transaction participants, while privacy is obtained by limiting the visibility of the network and validating users through a centralized identity node.
Regarding claim 11, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash and Madisetti do not specifically disclose, however, Yan discloses the method of claim 7, wherein withdrawing the fiat currency is performed by transmitting the one or more digital tokens, in whole numbers or fractions thereof, to a financial institution of the user of the first digital wallet (FIG. 3, item 214, and [0059]).
Yan discloses lightweight blockchain supported transaction platform with digital bill optimizations and denominations. It would have been obvious to one of ordinary skill in the art to include lightweight blockchain supported transaction platform with digital bill optimizations and denominations, as in Yan; and to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system for processing transactions in a blockchain supported network to overcome problems, such as a double spend problem in blockchain supported transaction platforms; such as the problem of computationally onerous blockchains; and such as the problem of privacy concerns. This system ensures secure payments between network participants, while saving transactions and their validations only between the transaction participants, while privacy is obtained by limiting the visibility of the network and validating users through a centralized identity node.
Regarding claim 12, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash, Madisetti, and Yan disclose the limitations of claim 11. Cash and Madisetti do not specifically disclose, however, Yan discloses the method of claim 11, wherein an amount of the one or more digital tokens is equivalent to an amount of the fiat currency for withdrawal ([0062]-[0063]).
Yan discloses lightweight blockchain supported transaction platform with digital bill optimizations and denominations. It would have been obvious to one of ordinary skill in the art to include lightweight blockchain supported transaction platform with digital bill optimizations and denominations, as in Yan; and to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system for processing transactions in a blockchain supported network to overcome problems, such as a double spend problem in blockchain supported transaction platforms; such as the problem of computationally onerous blockchains; and such as the problem of privacy concerns. This system ensures secure payments between network participants, while saving transactions and their validations only between the transaction participants, while privacy is obtained by limiting the visibility of the network and validating users through a centralized identity node.
Regarding claim 13, Cash and Madisetti disclose the limitations of claims 1 and 7. Cash, Madisetti, and Yan disclose the limitations of claim 11. Cash and Yan do not specifically disclose, however, Madisetti discloses the method of claim 11, wherein once the fiat currency is withdrawn by the user, the financial institution purges the one or more digital tokens ([0087]).
Madisetti discloses tokens or cryptocurrency using smart contracts and blockchains. It would have been obvious to one of ordinary skill in the art to include tokens or cryptocurrency using smart contracts and blockchains, and in Madisetti; and to include lightweight blockchain supported transaction platform with digital bill optimizations and denominations, as in Yan, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide seamless and efficient secure blockchain payments with a platform built on programmable blockchain networks allowing individuals to securely send and receive payments.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cash et al (U. S. Patent No. 10762506 B1), herein referred to as Cash, in view of Madisetti et al (U. S. Patent Application Publication No. 20190081789 A1), herein referred to as Madisetti, and in further view of Hill et al (U. S. Patent No. 11341502 B1), herein referred to as Hill.
Regarding claim 6, Cash and Madisetti disclose the limitations of claims 1 and 5. Cash and Madisetti do not specifically disclose, however, Hill discloses the method of claim 5, wherein the fiat currency is saved in a vault of the financial institution (FIG. 5A, item 502, and [Column 18, lines 33-42]; FIG. 5B, item 512, and [Column 18, lines 43-55]) to prevent the user from making a transaction with the fiat currency ([Column 7, lines 22-32]).
Hill discloses completing transactions via lockboxes. It would have been obvious to one of ordinary skill in the art to include completing transactions via lockboxes, as in Hill; and to include tokens or cryptocurrency using smart contracts and blockchains, as in Madisetti, to improve and/or enhance the technology of a token device for distributed ledger-based interchange, as in Cash, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more flexible systems and methods to engage in “in-hand” fund transactions inside bank branch locations and at ATMs, to provide more convenience, to provide a more time effective method to complete such transactions, and to prevent double usage or early usage of the fiat transaction funds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Arvanaghi et al (U. S. Patent No. 10929842 B1) – System, Method and Program Product for Depositing and Withdrawing Stable Value Digital Assets in Exchange for Fiat
Arvanaghi recites a method, system and program product for depositing and withdrawing a stable value digital asset tied to a blockchain in exchange for fiat.   Arvanaghi not used as cited references better disclose the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915. The examiner can normally be reached on Monday-Friday 8:00 AM – 3:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692